Case 8:16-cv-02549-TPB-CPT Document 262 Filed 05/02/20 Page 1 of 4 PageID 10731



                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 DISH NETWORK L.L.C.,                           )        Case No. 8:16-cv-02549-TPB-CPT
                                                )
                Plaintiff,                      )
        v.                                      )
                                                )
 GABY FRAIFER, TELE-CENTER, INC.,               )
 and PLANET TELECOM, INC.,                      )
                                                )
                Defendants.                     )

               JOINT REPORT SUGGESTING PRETRIAL AND TRIAL DATES

        Pursuant to the Court’s April 23, 2020 order (Dkt. 260), Plaintiff DISH Network L.L.C.

 and Defendants Gaby Fraifer, Tele-Center, Inc., and Planet Telecom, Inc. jointly submit this report

 suggesting pretrial and trial dates.

                                        Agreed Proposed Dates

        The case is scheduled for a non-jury trial with an estimated duration of 5 days. (Dkt. 50).

 The parties propose the following agreed pretrial and trial dates:

                             Event                                      Proposed Date

  Deadline to file Daubert Motions.                          Defendants propose July 1, 2020

                                                             Plaintiff does not a believe Daubert
                                                             motion is necessary.

  Deadline for parties to confer on Pretrial Statement       September 1, 2020

  Deadline for parties to file Pretrial Statement            September 11, 2020

  Deadline to file Motions in Limine                         September 28, 2020

  Final Pretrial Conference                                  October 5, 2020

  Deadline to file Trial Brief                               October 16, 2020

  Trial Term                                                 November 2020
Case 8:16-cv-02549-TPB-CPT Document 262 Filed 05/02/20 Page 2 of 4 PageID 10732



                                          Daubert Motions

        The parties disagree on whether the filing of Daubert motions should be permitted:

        Plaintiff’s Position: The deadline for filing Daubert motions has passed and such motions

 are unnecessary in this non-jury trial. Daubert motions were due on March 23, 2018, as agreed in

 the parties’ Case Management Report. (Dkts. 42, 50.) After the March 23, 2018 deadline passed,

 Defendants moved to continue “all remaining deadlines in the Court’s Case Management Report,”

 which resulted in an order rescheduling only the Pretrial Conference and Trial term. (Dkt. 189 at

 1-2; Dkts. 191-193; see also Dkt. 196 [later cancelling these new dates upon referral to mediation].)

 Not only has the deadline to file Daubert motions passed, but such motions are unnecessary in this

 non-jury trial where the “gatekeeper” concerns that Daubert motions are intended to serve are not

 present. The testimony from Plaintiff’s expert, which monitored Defendants’ streaming services

 to observe the Protected Channels, is not highly technical or complex and such testimony may be

 evaluated at the bench trial, without the need for Daubert motion briefing or a separate hearing.

        Defendants’ Position:        Following the withdrawal of former counsel, upon the

 undersigned’s engagement, Defendants filed their Unopposed Motion to Continue All Trial

 Deadlines. (Dkt. 189) (noting prior counsel’s lack of communication, trial preparation and

 willingness to continue representation). By Order of the Court, this case was administratively

 removed from the Court’s docket sua sponte and the parties were informed that the case would not

 be reset until the parties’ motions for summary judgment were fully resolved either by agreement

 or the Court. (Dkt. 202.) Defendants have always intended to submit to this Court it’s Daubert

 Motion. Courts have uniformly held that Daubert equally applies to jury and bench trials and that

 the Daubert standards of admissibility, relevance and reliability must nevertheless be met. That is,

 the subject of an expert’s testimony must be scientific knowledge, grounded in the methods and




                                                  2
Case 8:16-cv-02549-TPB-CPT Document 262 Filed 05/02/20 Page 3 of 4 PageID 10733



 procedures of science. Plaintiff submitted multiple declarations relying on their expert report and

 a declaration from their expert well after the cut-off for serving expert reports. See Dkts. 146, 224-

 2 (Metral Declaration) and 244-1 (identifying declarations filed after the close of discovery heavily

 rely on the expert’s report and evidence attached thereto). Defendants should thus be given the

 opportunity challenge Plaintiff’s expert report, methodology and what it has consistently argued

 is inadmissible, unreliable evidence in advance of trial in the interest of efficiency and justice.


 Dated: May 2, 2020

 /s/ Timothy M. Frank                                  /s/ Joseph R. Sozzani
 Joseph H. Boyle (pro hac vice)                        Joseph R. Sozzani
 Timothy M. Frank (pro hac vice)                       Board Certified Intellectual Property Law
 HAGAN NOLL & BOYLE, LLC                               Florida Bar No. 120297
 Two Memorial City Plaza                               INFINITY IP, PLLC
 820 Gessner, Suite 940                                222 West Bay Drive
 Houston, Texas 77024                                  Largo, Florida 33770
 Telephone: (713) 343-0478                             Telephone: (727) 687-8814
 Facsimile: (713) 758-0146                             Email: JSozzani@InfinityIPLaw.com
 Email: joe.boyle@hnbllc.com
 Email: timothy.frank@hnbllc.com                        Attorney for Defendants Gaby Fraifer,
                                                        Tele-Center, Inc., and Planet Telecom, Inc.
 James A. Boatman, Jr.
 Florida Bar No. 0130184
 THE BOATMAN LAW FIRM PA
 3021 Airport-Pulling Road North, Suite 202
 Naples, Florida 34105
 Telephone: (239) 330-1494
 Facsimile: (239) 236-0376
 Email: jab@boatman-law.com

 Attorneys for Plaintiff DISH Network L.L.C.


                                  CERTIFICATE OF SERVICE

        I certify that on May 2, 2020, I electronically filed the foregoing with the Clerk of the Court
 by using the CM/ECF system, which will provide notice to Plaintiff, Dish Network, L.L.C..

 Dated: May 2, 2020                          /s/ Joseph R. Sozzani
                                                 Joseph R. Sozzani



                                                   3
Case 8:16-cv-02549-TPB-CPT Document 262 Filed 05/02/20 Page 4 of 4 PageID 10734



                                     Board Certified Intellectual Property Law
                                     Florida Bar No. 120297
                                     E-Mail: jsozzani@infinityiplaw.com
                                     INFINITY IP, PLLC
                                     222 West Bay Drive
                                     Largo, FL 33770
                                     Tel. 727.687.8814
                                     Attorney for Defendants Gaby Fraifer,
                                     Tele-Center, Inc., and Planet Telecom, Inc.




                                       4
